 Case 18-64049-bem                Doc 18 Filed 11/03/18 Entered 11/04/18 01:17:49                                   Desc Imaged
                                       Certificate of Notice Page 1 of 3
                                        UNITED STATES BANKRUPTCY COURT

                                                  Northern District of Georgia


In     Debtor(s)
Re:    Angelia Thacker Cogley                                        Case No.: 18−64049−bem
       383 Antioch Road                                              Chapter: 7
       Fayetteville, GA 30215                                        Judge: Barbara Ellis−Monro

       xxx−xx−0544



                                            NOTICE SETTING DEADLINE FOR
                                              FILING PROOFS OF CLAIM

     You were previously notified that the schedules of the Debtor(s) disclosed no assets available for distribution to
creditors. The Trustee now reports that funds may be available for distribution.
     Therefore, you are hereby notified that, if you wish to participate in any distribution which may be paid from the
estate, you must file a proof of claim on or before:


                                            Non−government proof of claim: 1/30/19



                                              Government proof of claim: 02/17/19


                                              File with:
                                              United States Bankruptcy Court
                                              1340 United States Courthouse
                                              75 Ted Turner Drive SW
                                              Atlanta, GA 30303


Use Official Form B410 to file a claim. To file electronically visit www.ganb.uscourts.gov and access the ePOC tab. To obtain a claim form
                                      (B410) visit www.ganb.uscourts.gov and access the Forms tab.

                       If you have already filed your proof of claim, it is not necessary to refile.




                                                                                            M. Regina Thomas
                                                                                            Clerk of Court
                                                                                            U.S. Bankruptcy Court
Dated: November 1, 2018
Form ntcpoc
     Case 18-64049-bem         Doc 18 Filed 11/03/18 Entered 11/04/18 01:17:49                 Desc Imaged
                                    Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Georgia
In re:                                                                                 Case No. 18-64049-bem
Angelia Thacker Cogley                                                                 Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113E-9          User: kpc2                   Page 1 of 2                   Date Rcvd: Nov 01, 2018
                              Form ID: ntcpoc              Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 03, 2018.
db             +Angelia Thacker Cogley,     383 Antioch Road,    Fayetteville, GA 30215-5704
aty             Arnall Golden Gregory LLP,     171 17th Street, N.W.,    Suite 2100,    Atlanta, GA 30363-1031
21766487       +BRIDGECREST FORMERLY DRIVETIME,     P O BOX 29018,    PHOENIX, AZ 85038-9018
21766488       +Bright Loan,    PO Box 578,    Hays, MT 59527-0578
21766492       +COMENITYBANK/KAY JEWELER,     PO BOX 182789,    COLUMBUS, OH 43218-2789
21766494       +D&A Services,    1400 E Touhy Ave,    Suite G2,    Des Plaines, IL 60018-3338
21766495       +Equifax,    PO Box 740241,    Atlanta, GA 30374-0241
21766496       +Experian,    701 Experian Parkway,    Allen, TX 75013-3715
21766497       +FED LOAN SERVICING,    PO BOX 60610,     HARRISBURG, PA 17106-0610
21766498       +FEDLOAN SERVICING,    PO BOX 60610,     HARRISBURG, PA 17106-0610
21766504       +Johnston & Owen LLP,     124 North Hill Street,     Griffin, GA 30223-3327
21766510        RISECSO,    4150 INTERNATIONAL PZ 300 FT,     WORTH, TX 76109
21766514       +STATE FARM FEDERAL CREDIT,     1 STATE FARM PZ,    BLOOMINGTON, IL 61710-0001
21766513        STATE FARM FEDERAL CREDIT,     1 STATE,    FARM PZ BLOOMINGTON, IL 61710
21766511       +Sage Lending,    PO Box 240,    Commerce, GA 30529-0004
21766512       +Spot Loan Lending,    PO Box 927,    Palatine, IL 60078-0927
21766515       +TBOM/FORTIVA MC,    PO BOX 105555,    ATLANTA, GA 30348-5555
21766516       +THE BANK OF MISSOURI,    5109 S BROADBAND LN,     SIOUX FALLS, SD 57108-2208
21766517       +Transunion,    2 Baldwin Place,    PO Box 1000,    Crum Lynne, PA 19022-1370

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BSGHAYS.COM Nov 02 2018 01:23:00      S. Gregory Hays,    Hays Financial Consulting, LLC,
                 Suite 555,   2964 Peachtree Road,    Atlanta, GA 30305-4909
21766486        E-mail/Text: bankruptcy@ldf-holdings.com Nov 01 2018 21:56:00       Amplify Funding,
                 597 Peace Pipe Road, 2nd Floo,    Lac Du Flambeau, WI 54538
21766489       +EDI: CAPITALONE.COM Nov 02 2018 01:23:00       CAPITAL ONE BANK USA NA,    PO BOX 30281,
                 SALT LAKE CITY, UT 84130-0281
21766490       +EDI: PHINGENESIS Nov 02 2018 01:23:00      CB INDIGO,    PO BOX 4499,    BEAVERTON, OR 97076-4499
21766491       +EDI: CHASE.COM Nov 02 2018 01:23:00      CHASE CARD,    PO BOX 15298,    WILMINGTON, DE 19850-5298
21766493       +EDI: CRFRSTNA.COM Nov 02 2018 01:23:00      CREDIT FIRST,    PO BOX 81315,
                 CLEVELAND, OH 44181-0315
21766499       +EDI: AMINFOFP.COM Nov 02 2018 01:23:00      FIRST PREMIER BANK,    3820 N LOUISE AVE,
                 SIOUX FALLS, SD 57107-0145
21766500        EDI: GADEPTOFREV.COM Nov 02 2018 01:23:00       Georgia Department of Revenue,
                 Bankruptcy Section,    1800 Century Blvd NE Ste 9100,    Atlanta, GA 30345
21766501       +E-mail/Text: bankruptcygpl@greatplainslending.com Nov 01 2018 21:55:24        GREAT PLAINS LENDING,
                 112 PARADISE DR,    B RED ROCK, OK 74651-2203
21766502       +E-mail/Text: collections@greentrustcash.com Nov 01 2018 21:55:42        Green Trust Cash,
                 PO Box 340,   Hays, MT 59527-0340
21766503        EDI: IRS.COM Nov 02 2018 01:23:00      Internal Revenue Service,    Centralized Insolvency Opera,
                 PO Box 7346,   Philadelphia, PA 19101-7346
21766506       +EDI: CBSKOHLS.COM Nov 02 2018 01:23:00      KOHLS DEPARTMENT STORE,     PO BOX 3115,
                 MILWAUKEE, WI 53201-3115
21766505       +E-mail/Text: BKRMailOPS@weltman.com Nov 01 2018 21:54:12       Kay Jewelers,    375 Ghent Road,
                 Akron, OH 44333-4600
21766507       +E-mail/Text: bk@lendingclub.com Nov 01 2018 21:55:26       LENDING CLUB CORPORATION,
                 71 STEVENSON 300,    SAN FRANCISCO, CA 94105-2985
21766508       +EDI: NFCU.COM Nov 02 2018 01:23:00      NAVY FEDERAL CR UN,    820 FOLLIN LN,
                 VIENNA, VA 22180-4907
21766509       +E-mail/Text: netcreditbnc@enova.com Nov 01 2018 21:55:45       NC FINANCIAL,
                 175 W JACKSON BV 1000,    CHICAGO, IL 60604-2863
21766654        E-mail/Text: usagan.bk@usdoj.gov Nov 01 2018 21:54:23       United States Attorney,
                 Northern District of Georgia,    75 Ted Turner Drive SW, Suite 600,     Atlanta GA 30303-3309
21766519       +EDI: BLUESTEM Nov 02 2018 01:23:00      WEBBANK/FINGERHUT,    6250 RIDGEWOOD RD,
                 SAINT CLOUD, MN 56303-0820
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
21766518     ##+Web Bank,   8405 SW Nimbus Ave A,   Beaverton, OR 97008-7185
                                                                                              TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.    Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
      Case 18-64049-bem                Doc 18 Filed 11/03/18 Entered 11/04/18 01:17:49                               Desc Imaged
                                            Certificate of Notice Page 3 of 3


District/off: 113E-9                  User: kpc2                         Page 2 of 2                          Date Rcvd: Nov 01, 2018
                                      Form ID: ntcpoc                    Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 03, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 1, 2018 at the address(es) listed below:
              Charles M. Clapp   on behalf of Debtor Angelia Thacker Cogley charles@lawcmc.com,
               ecf@lawcmc.com;R47480@notify.bestcase.com
              Michael J. Bargar   on behalf of Trustee S. Gregory Hays michael.bargar@agg.com,
               carol.stewart@agg.com;tarsha.daniel@agg.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              S. Gregory Hays   ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
                                                                                            TOTAL: 4
